                                               United States Bankruptcy Court
                                                    District of Arizona
In re:                                                                                                     Case No. 19-05798-EPB
MIYA LOSS                                                                                                  Chapter 7
              Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0970-2                  User: vanegasv                     Page 1 of 1                          Date Rcvd: Jun 06, 2019
                                      Form ID: van122                    Total Noticed: 10


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 08, 2019.
db             +MIYA LOSS,   5631 W COLTER AVENUE,    APT #1035,    GLENDALE, AZ 85301-6846
15570238       +CASH TIME TITLE LOANS INC,    2612 N 16TH ST,    PHOENIX AZ 85006-1403
15570240       +FIRST CONVENIENCE BANK,    3223 W INDIAN SCHOOL RD,    PHOENIX AZ 85017-4070
15570241       +THE HALLSTROM LAW FIRM,    1221 E OSBORN RD,   SUITE 101,    PHOENIX AZ 85014-5540
15570242       +VEROS CREDIT LLC,   2333 N BROADWAY,    SUITE 130,    SANTA ANA CA 92706-1641

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QEHALEY.COM Jun 07 2019 04:28:00     ERIC M. HALEY,    PO BOX 13390,
                 SCOTTSDALE, AZ 85267-3390
smg             EDI: AZDEPREV.COM Jun 07 2019 04:28:00      AZ DEPARTMENT OF REVENUE,   BANKRUPTCY & LITIGATION,
                 1600 W. MONROE, 7TH FL.,   PHOENIX, AZ 85007-2650
15570236       +EDI: AMSHER.COM Jun 07 2019 04:28:00     AMSHER COLLECTION SERVICES,    4524 SOUTHLAKE PARKWAY,
                 SUITE 15,   BIRMINGHAM AL 35244-3271
15570237        EDI: CAPITALONE.COM Jun 07 2019 04:28:00      CAPITAL ONE BANK USA,   PO BOX 85015,
                 RICHMOND VA 23285
15570239       +E-mail/Text: electronicbkydocs@nelnet.net Jun 07 2019 00:55:48      DEPT OF EDUCATION/NELNET,
                 121 S 13TH STREET,   LINCOLN NE 68508-1904
                                                                                             TOTAL: 5

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 08, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 6, 2019 at the address(es) listed below:
              ERIC M. HALEY   trustee@haley-law.com, emhaley@ecf.axosfs.com
              MARK EDWARD (AZCLDP 80027) BLUEMKE   bluemonk1@msn.com
              U.S. TRUSTEE   USTPRegion14.PX.ECF@USDOJ.GOV
                                                                                            TOTAL: 3




        Case 2:19-bk-05798-EPB Doc 22 Filed 06/06/19 Entered 06/08/19 21:56:08                                                Desc
                             Imaged Certificate of Notice Page 1 of 3
FORM VAN−122
REVISED 08/01/2018



                             UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF ARIZONA

In re:                                                          Case No.: 2:19−bk−05798−EPB

    MIYA LOSS                                                   Chapter: 7
    5631 W COLTER AVENUE
    APT #1035
    GLENDALE, AZ 85301
    SSAN: xxx−xx−5078
    EIN:

Debtor(s)

                                               ORDER DISMISSING CASE

         The debtor(s) having failed to file a list of creditors in the proper format as required by Local Bankruptcy Rule
         1007−1.
         The individual debtor(s) having failed to file a Credit Counseling Certificate as required by Fed. R. Bankr. P.
         1007(b)(3).
         The debtor(s) having failed to pay the filing fee as ordered by the court.
         The debtor(s) having failed to timely file the schedules and statements required by Fed. R. Bankr. P. 1007.
         The debtor(s) having failed to timely file a Chapter 13 plan as required by Fed. R. Bankr. P. 3015.
         The debtor(s) having failed to timely submit the Statement of Social Security Number as required by Fed. R.
         Bankr. P. 1007(f).
         The individual debtor(s) having failed to file a Statement of Your Current Monthly Income and any additional
         forms as required by Fed. R. Bankr. P. 1007.
         The debtor(s) having failed to file a Declaration of Evidence of Employer's Payments as required by Local
         Bankruptcy Rule 1007−1.
         The debtor(s) having failed to file a Declaration Under Penalty of Perjury for Debtors Without an Attorney as
         required by Local Bankruptcy Rule 1007−1.
         The debtor(s) having failed to appear and be examined at the meeting of creditors as required by 11 U.S.C. §
         341.
         After an Order to Show Cause why this case should not be dismissed was issued.
         The trustee having moved to dismiss this case.
         The debtor(s) having moved to dismiss this case.
         The debtor(s) having failed to timely file all required Official Forms as indicated by the court.




                                             −− Order continued on 2nd page −−




    Case 2:19-bk-05798-EPB Doc 22 Filed 06/06/19 Entered 06/08/19 21:56:08                                       Desc
                         Imaged Certificate of Notice Page 2 of 3
   IT IS ORDERED that the above−captioned case be dismissed. Jurisdiction is retained over any matters arising
under 11 U.S.C. § 110.

   IT IS FURTHER ORDERED that any pending hearings, including any final hearing set on a motion for relief from
the automatic stay are vacated.
    IT IS FURTHER ORDERED that if the debtor wishes to reinstate this case, a motion for reinstatement must be
filed setting forth the reasons for the request.

   IT IS FURTHER ORDERED that even though this case has been dismissed, debtor(s) is/are required to pay all
outstanding fees due and owing to the court.

   IT IS FURTHER ORDERED that the Court shall not consider a motion for reinstatement of the case unless all fees
are paid in full or all required documents are filed.

   NOTICE IS ALSO GIVEN that the order was entered on the docket this date.

Date: June 6, 2019                                       BY THE COURT



Address of the Bankruptcy Clerk's Office:                HONORABLE Eddward P. Ballinger Jr.
U.S. Bankruptcy Court, Arizona                           United States Bankruptcy Judge
230 North First Avenue, Suite 101
Phoenix, AZ 85003−1727
Telephone number: (602) 682−4000
www.azb.uscourts.gov




   Case 2:19-bk-05798-EPB Doc 22 Filed 06/06/19 Entered 06/08/19 21:56:08                                Desc
                        Imaged Certificate of Notice Page 3 of 3
